DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Applicant argues that while the May 23, 2019 Declaration does not explicitly mention paragraphs [0049] and [0050], it explains why their generalized teachings are not enabling for the formation of a covalent bond between an amino group of a sizing agent and the carbon fiber.  Paragraphs 6-7 of the Declaration use experimental parameters disclosed in Vautard’s Examples section, at paragraph [0074], Table 1, to show that there would be no unreacted amines to react with the carbon fiber, as they would have been consumed during the conversion of epoxide.  Paragraphs 8-10 of the Declaration show that, even if there were amines capable of reacting with the functionalized carbon fiber, they would form electrostatic and hydrogen bonds, not covalent bonds, as asserted in paragraph [0050] of Vautard.  
However, Applicant’s arguments are unpersuasive.  Vautard teaches numerous embodiments of an amine-functionalized polymer covalently bonded to a carbon fiber:  
1.	Carbon fiber having covalently bonded on its surface a partially cured sizing agent containing an epoxy resin, wherein at least a portion of epoxide groups in the sizing agent are available as uncrosslinked epoxide groups [0010].  
2.	Some molecules are grafted on the uncrosslinked epoxide groups so that the sizing has some functionalities able to create covalent bonding with the matrix.  These molecules contain functionalities able to create covalent bonding with the uncrosslinked epoxide groups and functionalities able to create covalent bonding with the matrix [0011]. 


The partially cured sizing is composed of an epoxy resin that has been partially cured with a curing agent.  The epoxy resin may also be in admixture with one or more other polymer(s) or molecule(s).  The additional polymer or molecule can serve to provide reactive groups for covalently bonding with the matrix polymer in the composite.  The additional polymer or molecule contains at least one epoxy-reactive group and at least one group reactive with the matrix, wherein the epoxy-reactive group can be amine.  The molecule has an epoxide group to create covalent bond with the curing agent of the epoxy sizing and a vinyl group to create a covalent bond with the unsaturated matrix [0021].  The curing agent for the epoxy resin can be polyamine containing at least two amino groups selected from primary, secondary, and tertiary amines [0032].
The epoxy sizing can be made to covalently bond to the surface of the carbon fiber by reacting its epoxide groups with epoxy-reactive groups located on the carbon fiber surface (e.g. surface hydroxyl, carboxyl, and amino groups) ([0020] and [0022]).  Another approach is to have a first polymer or molecule containing at least one epoxide group or epoxy-reactive group react with the carbon fiber surface, and the epoxy sizing is reacted with the first polymer or grafted molecule.  The epoxide reactive group can be for example, amine or amide group [0022].  

4.	An amino-based sizing agent/polymer is used as the sizing agent.  In this situation, an epoxy-based curing agent or other amine-reactive curing agent can be used as a 
The amino-containing sizing agent can be a polymer (e.g., a polyamino or multi-amino polymer) or amino-containing molecule [0033].  The amino-containing sizing can be made to covalently bond to the surface of the carbon fiber by reacting its amine groups with amine-reactive groups located on the carbon fiber surface (e.g., epoxide, carboxyl, carboxyl ester, aldehyde, or acrylate groups).  In other embodiments, a first polymer or molecule containing at least one epoxide groups or other amine-reactive group is reacted with the carbon fiber surface, and then the amine-containing sizing is reacted with the first polymer or grafted molecule [0034].  

5.	Carbon fiber is coated with a partially crosslinked epoxy or amine sizing and the matrix contains a co-monomer that is able to create covalent bonding with the uncrosslinked epoxide or amine functionalities of the sizing, and is able to participate in the polymerization mechanism of the matrix, so that a covalent bonding is also created with the polymer network of the matrix ([0014] and [0036]). Please also see paragraphs [0037]-[0038] disclosing the mechanisms of the bonding. 
 
In the declaration submitted on 5/23/2019, Applicant stated that there are no available free amino-groups based on the calculations done on Pages 3-5.  The calculations were based on Vautard’s examples using various mixtures of EPON 828 and Jeffamine T-403. 
However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed....” In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
at least two amino groups selected form primary, secondary, and tertiary amines (emphasis added).  Please also see Paragraph [0057] stating the scope of the invention is not in any way limited to the examples, Paragraph [0058] discloses an example using EPON 828 and Jeffamine T-403 having covalent bonds between the carbon fiber surface and the sizing, and Paragraph [0059] disclosing a wide variety of epoxy-amine systems can be used.  

The Declaration also stated that if somehow there is some residual unreacted amine functionality in these amine-functionalized sizes, they would have formed electrostatic and hydrogen bonds, not covalent bonds.  Specifically, Applicant stated that Vautard erroneously describes in paragraph [0034] various functionalities present on carbon fiber surfaces, such as: epoxide, carboxyl ester, aldehyde and acrylate groups.  Applicant stated that research shows that most abundant functionality on surface treated carbon fibers is phenolic and other types of –OH.   And that residual amine groups of sizing and phenolic –OH groups yields mostly electrostatic and hydrogen bonding.  
However, the Declaration is insufficient in arguing that covalent bonding does not occur between the unreacted amine in the amine-functionalized sizes and the functionalized carbon fiber surfaces.  While Applicant stated that carbon fibers are usually functionalized with phenols and other types of –OH, Applicant has not provided evidence that Vautard’s carbon fiber cannot have other amine-reactive groups located on the carbon fiber surface (e.g., epoxide, carboxyl, carboxyl ester, aldehyde, or acrylate groups).   Thus, Vautard’s carbon fiber may be 

Vautard was given a patent on 6/4/2016 (US Patent No. 9365685), which recites a limitation requiring covalent bonding between a carbon fiber and amine-containing sizing (See Claims 1 and 8).  While the Examiner maintains that Vautard is enabled, the Examiner notes that “Even if a reference discloses an inoperative device, it is prior art for all that it teaches.” Beckman Instrumentsv.LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, “a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.” Symbol Techs. Inc. v. Opticon Inc.,935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).  Applicant also has not addressed all of Vautard’s embodiments teaching an amine-functionalized polymer (sizes and matrixes) covalently bonded to a carbon fiber. 

Applicant argues that Vautard paragraph [0033] of Vautard refers to “covalent bonding between [a] multi-amine sizing and [a] thermoplastic matrix,” which has no relation to enablement of the portion of the present claim 1 which requires “an amino linkage directly from the carbon fiber surface to an amino-containing end group, amino-containing pendant group, amino-containing main group, or combination thereof of the polymer.”
However, Applicant’s arguments are unpersuasive.  It is noted that the features upon which Applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  That is, independent Claims 57 and 69 do not recite “an amino linkage directly from the carbon fiber surface to an amino-containing end group, amino-containing pendant group, amino-containing main group, or combination thereof of the polymer,” as argued by Applicant.
In re Morris, 127 F.3d 1048, 1054-55, 44 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, USPQ2d 1023, 1027 1848-50 (Fed. Cir. 1994). See MPEP 2111.  Specifically, the Examiner notes that the instant limitation does not necessarily require the amine functional group to be directly covalently bonded to the carbon fibers, but that an overall amine-functionalized polymer is covalently bonded to the surface of a carbon fiber.  Additional bonding, compounds, substituents, etc. can be located/present therebetween.  In the instant case, Vautard teaches that its amino-containing sizing can be made to covalently bond to the surface of the carbon fiber by reacting its amine groups with amine-reactive groups located on the carbon fiber surface (e.g., epoxide, carboxyl, carboxyl ester, aldehyde, or acrylate groups) [0034].  Please also see paragraphs [0034]-[0048] disclosing other embodiments on how its amine-functionalized polymer can be covalently bonded to its carbon fiber.    

With regards to arguments that the present claims offer advantages over Vautard’s methods, it is noted that the method of making is not germane to the determination of patentability of the claimed product.  

Applicant argues that Gebald does not teach composite, or fibers contained therein.  Therefore, Gebald the 35 U.S.C 102(a)(1) rejection as allegedly anticipated by Gebald should be withdrawn. 
However, the Examiner respectfully disagrees.  Examiner maintains that Gebald teaches a composite carbon fiber comprising a carbon fiber having an amine-functionalized polymer on 

    PNG
    media_image1.png
    110
    353
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    115
    330
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    423
    334
    media_image3.png
    Greyscale
…

Applicant respectfully submits that Sanchez’ teachings regarding N/C ratios are misinterpreted.  The N/C ratio is a property of a portion of Sanchez, not an object.  The mere surface of Sanchez’ fiber has a certain property does not mean that the fiber as a whole necessarily has this property.  
However, Applicant’s arguments are unpersuasive.  The instant claim requires the composite carbon fiber having a nitrogen/carbon ratio, wherein the nitrogen content is based on the amine-functionalized polymer (i.e. the surface coating of the fiber).  Thus one of ordinary skill in the art would recognize that the nitrogen component in the claimed ratio is based on the claimed amine-functionalized polymer coating or Sanchez’s “surface layer”.  While Table II of Sanchez teaches the average composition of “the surface layer” of elements C, N, and O and not necessarily the nitrogen/carbon ratio of the overall composite carbon fiber, it is worth noting that the examination of the compositions in Table II of Sanchez is not necessarily based on only the surface layer of the fibers.  For example, the concentration of oxygen is also disclosed but it is also considers the portion beneath the surface (i.e. includes the fiber).  Absence of evidence to the contrary, Vautard in view of Sanchez teaches the claimed C/N ratios in its composite carbon fiber.  
Furthermore, Vautard’s carbon fiber can be any of the high strength carbon fiber compositions known in the art.  Some examples of carbon fibers include carbon nanofibers, single-walled and multi-walled carbon nanotubes.  It also applies to two-dimensional carbon materials, e.g., graphene, graphene nanoribbons, which may be derived from, natural graphite, carbon fibers, carbon nanofibers, single walled carbon nanotubes and multi-walled carbon nanotubes [0019].  Sanchez’s “surface layer” is based on the surface of the fibers down to a thickness of 5 nm (Table II).  Considering that Vautard’s carbon fiber is in the nanoscale (especially in view of the nanotubes), Sanchez’s “surface layer” may refer to the entire carbon fiber composite structure of Vautard.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 57, 65, 66, and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 20130224470 (“Vautard et al.”).
With regards to Claim 57, Vautard et al. teaches a composite carbon fiber comprising a carbon fiber having an amine-functionalized polymer on a surface thereof. 
Regarding the limitation “electro-grafted”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  In the instant case, Vautard et al. teaches an amine-functionalized polymer covalently bonded to a carbon fiber (Abstract, [0034], and [0035]). 

With regards to Claim 65 and 66, Vautard et al. teaches the carbon fiber has a tensile strength of at least 5000 MPa [0019].

With regards to 68, Vautard et al. teaches a fiber reinforced composite comprising the composite carbon fiber (Abstract and [0003]). 

Claims 57, 63, 64, 67, and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 20120076711 (“Gebald et al.”).
With regards to Claim 57, Gebald et al. teaches a composite carbon fiber comprising a carbon fiber having an amine-functionalized polymer on a surface thereof ([0047]-[0050]). 
Regarding the limitation “electro-grafted”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  In the instant case, Gebald et al. teaches an amine-functionalized polymer covalently bonded to a carbon fiber [0050]. 

	With regards to Claims 63 and 64, Gebald et al. teaches the amine-functionalized polymer comprises a branched polyethyleneimine [0047]. 

	With regards to Claim 67, Gebald et al. teaches the amine-functionalized polymer has a weight average molecular weight of 25000 [0122]. 

With regards to 68, Gebald et al. teaches a fiber reinforced composite comprising the composite carbon fiber (Abstract). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 58-62 and 77-79 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20130224470 (“Vautard et al.”) as applied to Claim 57 or 74, and further in view of US Patent No. 4844781 (“Sanchez et al.”).
-AND-
Claims 69-71 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20130224470 (“Vautard et al.”) in view of US Patent No. 4844781 (“Sanchez et al.”).

With regards to Claims 58 and 59, Vautard et al. teaches a composite carbon fiber. 
Vautard et al. does not teach its composite carbon fiber having a nitrogen/carbon (N/C) ratio that is from about 0.15 to 0.3. 
However, Sanchez et al. teaches a composite fiber comprising a carbon fiber having an amine-functionalized polymer on a surface thereof, wherein the composite carbon fiber has a N/C ratio of 0.16 (Abstract, Col. 1: Lines 8-13, and Table II).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have a N/C ratio of 0.16 in Vautard et al.’s composite carbon fiber in order to improve adherence of the fibers to a resin in a composite material (Col. 1: Lines 8-13).

With regards to Claims 60-62, it is obvious that Vautard et al.’s composite carbon fiber with an amine-functionalized polymer will have an overall increase in nitrogen surface 
Vautard et al. does not specifically teach the percentage of its nitrogen surface increase.  
However, one of ordinary skill in the art would recognize that a carbon fiber having an amine-functionalized polymer (intrinsically contains nitrogen), will naturally have a higher nitrogen concentration when compared to a carbon fiber with no coating thereon or a coating that does not have contain N. 
As disclosed by Sanchez et al., its composite carbon fiber exhibits an increase in nitrogen surface concentration after an application of an amine-functionalized polymer on a carbon fiber, wherein the increase is at least about 150% (Tables II and VI, Col. 12: Lines 62-68, and Col. 13: Lines 49-63).  Sanchez et al. also teaches its nitrogen surface concentration being substantially similar as Applicant’s (Please see Tables II and VI in Sanchez et al. and Table 1 in Applicant’s Specification).  Therefore, Sanchez et al. will naturally have an increase in surface of nitrogen concentration of at least 500% when compared to an identical carbon fiber that has not had an amine-functionalized polymer on the surface thereof.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Vautard et al.’s composite carbon fiber have an increase nitrogen surface concentration as claimed to sufficiently adhere the carbon fibers to a resin matrix (Col. 1: Lines 8-13).  

With regards to Claims 69-71 and 77-79, please see rejected Claims 57-62. 

Claims 63, 64, 67, 82, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20130224470 (“Vautard et al.”) as applied to Claim 57 or 74, and further in view of US Pub. No. 20120076711 (“Gebald et al.”).
-AND-
Claims 72 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20130224470 (“Vautard et al.”) in view of US Patent No. 4844781 (“Sanchez et al.”) as applied to Claim 69, and further in view of US Pub. No. 20120076711 (“Gebald et al.”).

With regards to Claims 63, 64, 67, and 82, Vautard et al. teaches an amine-functionalized polymer ([0032]-[0034]). 
Vautard et al. does not specifically teach its amine-functionalized polymer comprises a branched polyethyleneimine and has a weight average molecular weight ranging from about 5,000 to 35,000.  
However, Gebald et al. teaches a branched polyethyleneimine with a weight average molecular weight of 25,000 covalently bonded to a surface of a carbon fiber (Abstract, [0047], [0050], and [0122]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a branched polyethyleneimine with a molecular weight of 25,000 as Vautard et al.’s amine-functionalized polymer to sufficiently adhere to the carbon fiber and reduce the volatility of the amine-functionalized polymer [0050].  
	
	With regards to Claim 72, please see rejected Claim 63.  

	With regards to Claim 73, please see rejected Claims 66 and 67. 

	With regards to Claim 88, please see rejected Claims 60-62 and 67. 

Claims 74-76, 80, 81, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20130224470 (“Vautard et al.”).


With regards to Claim 76, considering that Vautard et al. teaches substantially the same claimed fiber reinforced composite and interlaminar strength [0056], it is intrinsic that Vautard et al.’s fiber reinforced composite exhibits an increase in interlaminar strength ranging from about 5 to 25% in comparison to an identical carbon fiber that does not include an amine-functionalized polymer on a surface thereof.  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).

With regards to Claim 80, Vautard et al. teaches the resin as claimed (please see [0039]-[0041]). 

With regards to Claim 81, please see rejected Claims 65 and 66.

With regards to Claim 83, please see [0003]. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785